DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In an amendment filed 7/23/2021 with an RCE, Applicant amended claims 1 and 11.  This amendment is acknowledged and entered.  Claims 1-20 are pending and under consideration.
Claim Objections
Claim 20 is objected to because of the following informalities: in line 2: “though” should likely read “through”, in line 4, “oen side” should likely read “open side, the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the placement and size" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the shape" in line 1, “the appendages” in line 2, “the contiguous appendages” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first appendage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the inner surface of the outer covering" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the compressible viscoelastic or memory foam material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the placements and sizes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the appendages” in line 2, “the contiguous appendages” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first appendage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the stuffing” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the inner surface of the outer covering" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the compressible viscoelastic or memory foam material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 14 are therefore also rejected as they depends from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 11, and 13-15 are rejected under 35 U.S.C. 103a as being unpatentable over Jouets GB 2110098 in view of Dhillon US Pub. No. 2006/0054020.
In Reference to Claim 1
Jouets teaches:
A plush toy (plush toy 1, Fig. 1-8) comprising: 
a foam inner formed of a compressible foam material having an outer surface, the foam inner having a natural size when unconstrained (soft core 2 formed of conventional molded synthetic foam (compressible inner 2), spec. pg. 2 lines 43-46); and 
a textile fabric outer covering entirely surrounding the foam inner (external fabric skin formed of panels to surround the foam inner 2, Fig. 1-7, spec. pg. 2 lines 38-60), wherein the foam inner is compressed and constrained by the textile fabric outer covering such that the inner foam does not achieve a natural, uncompressed size or shape (pg. 4 (spec. pg. 1) lines 109-126, pg. 2 lines 54-63).
Jouets fails to teach:
The foam inner comprising specifically a compressible viscoelastic foam material.
Further, Dhillon teaches:
A plush toy (Fig. 1-3) comprising: 
an inner form made of compressible viscoelastic or memory foam having an outer surface defining a natural, expanded state when unconstrained, the inner form being convertible from a compressed state to the expanded state, the compressed state being  less than the expanded state (compressible viscoelastic foam inner 150, [0008], [0009], [0028]); and 
a flexible outer cover that closely surrounds the entirety of the outer surface of the inner form, the plush toy consisting of the inner form and the outer cover, wherein an inner surface of the outer cover is configured to contact and conform to the outer surface when the inner form is unconstrained and converts toward the expanded state (the outer flexible fabric skin 110 ([0002]) is formed to repeatedly compress and expand with the inner foam, Fig. 1-5, shape retaining [0007]-[0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jouets to have formed the compressible foam inner with viscoelastic foam as viscoelastic foam is a known compressible shape retaining inner stuffing used in plush toys in the art and has germ and contaminant fighting antimicrobial capabilities making the toy safer to play with as taught by Dhillon ([0008]-[0009], [0028]) and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
In Reference to Claim 3
Jouets as modified by Dhillon:
The plush toy of claim 1, wherein the outer covering defines an appendage (covering 1 includes a teddy bear body with legs and arms, Fig. 1-5 or a turtle, Fig. 6-8).  
In Reference to Claim 4
Jouets as modified by Dhillon:
The plush toy of claim 3, wherein the foam inner includes a contiguous appendage matching the appendage of the outer covering such that the contiguous appendage corresponds to the placement and size of the appendage of the outer covering (Jouets: covering 1 includes a teddy bear body with four appendages of legs and arms matching the core 2, Fig. 1-5, or a turtle, Fig. 6-8, where the cover and inner have matching continuous shapes for the toy’s entire shape, spec. pg. 1, lines 91-113, Fig. 2).  
In Reference to Claim 5
Jouets as modified by Dhillon:
The plush toy of claim 4, wherein the second shape is a character shape, wherein the outer covering also has a character face including the least one of a mouth and eyes (Jouets: teddy bear shape having a face with a mouth and eyes, Fig. 1).  
In Reference to Claim 6
Jouets as modified by Dhillon:
The plush toy of claim 4, wherein the shape is an animal and the outer covering defines four of the appendages corresponding to four legs of the animal, and the foam inner includes four of the contiguous appendages corresponding to the four appendages of the outer covering (Jouets: covering 1 includes a teddy bear body with four appendages of legs and arms matching the core 2, Fig. 1-5, or a turtle, Fig. 6-8, where the cover and inner have matching continuous shapes for the toy’s entire shape, spec. pg. 1, lines 91-113, Fig. 2).  
In Reference to Claim 11
Jouets teaches:
A plush toy (plush toy 1, Fig. 1-8) comprising: 
an inner form molded of compressible viscoelastic foam having an outer surface defining a natural expanded state and a first shape when unconstrained, the inner form being convertible from a compressed state to the expanded state (soft core 2 formed of conventional molded synthetic foam (compressible inner 2), spec. pg. 2 lines 43-46), which may be compressed and expanded by applying pressure and releasing pressure thereon); and 
a flexible outer covering that closely fits around an entirety of the outer surface of the inner form and has a second shape aligned with the first shape of the inner form (external fabric skin formed of panels to surround the foam inner 2, Fig. 1-7, spec. pg. 2 lines 38-60), wherein the first shape is a character with appendages (teddy bear body with legs and arms, Fig. 1-5 or a turtle, Fig. 6-8), the plush toy consists of a combination of the outer covering and the inner form expanded within the outer covering toward, but not fully achieving its natural, expanded state, wherein an inner surface of the outer covering is configured to contact and conform to the outer surface (pg. 4 (spec. pg. 1) lines 109-126, pg. 2 lines 54-63).
Jouets fails to teach:
The foam inner comprising specifically a compressible viscoelastic foam material.
Further, Dhillon teaches:
A plush toy (Fig. 1-3) comprising: 
an inner form made of compressible viscoelastic or memory foam having an outer surface defining a natural, expanded state when unconstrained, the inner form being convertible from a compressed state to the expanded state, the compressed state being  less than the expanded state (compressible viscoelastic foam inner 150, [0008], [0009], [0028]); and 
a flexible outer cover that closely surrounds the entirety of the outer surface of the inner form, the plush toy consisting of the inner form and the outer cover, wherein an inner surface of the outer cover is configured to contact and conform to the outer surface when the inner form is unconstrained and converts toward the expanded state (the outer flexible fabric skin 110 ([0002]) is formed to repeatedly compress and expand with the inner foam, Fig. 1-5, shape retaining [0007]-[0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jouets to have formed the compressible foam inner with viscoelastic foam as viscoelastic foam is a known compressible shape retaining inner stuffing used in plush toys in the art and has germ and contaminant fighting antimicrobial capabilities making the toy safer to play with as taught by Dillon ([0008]-[0009], [0028]) and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
In Reference to Claim 13
Jouets as modified by Dhillon:
The plush toy of claim 11, wherein the foam inner includes contiguous appendages matching the appendages of the outer covering such that the contiguous appendages correspond to the placements and sizes of the appendages of the outer covering (Jouets: covering 1 includes a teddy bear body with legs and arms matching the core 2, Fig. 1-5, or a turtle, Fig. 6-8, where the cover and inner have matching continuous shapes for the toy’s entire shape, spec. pg. 1, lines 91-113, Fig. 2).  
In Reference to Claim 14
Jouets as modified by Dhillon:
The plush toy of claim 13, wherein the second shape is a character shape, wherein the outer covering also has a character face including at least one of a mouth and eyes (Jouets: teddy bear shape having a face with a mouth and eyes, Fig. 1).  
In Reference to Claim 15
Jouets as modified by Dhillon:
The plush toy of claim 13, wherein the second shape is an animal and the outer covering defines four of the appendages corresponding to four legs of the animal, and the foam inner includes four of the contiguous appendages corresponding to the four appendages of the outer covering (Jouets: covering 1 includes a teddy bear body with four appendages of legs and arms matching the core 2, Fig. 1-5, or a turtle, Fig. 6-8, where the cover and inner have matching continuous shapes for the toy’s entire shape, spec. pg. 1, lines 91-113, Fig. 2). 
Claims 2, 7-8, 12, and 16-17 are rejected under 35 U.S.C. 103a as being unpatentable over Jouets and Dhillon as applied to claim 1/11 above and further in view of Sachs EP 0206500.
In Reference to Claim 2/12
Jouets as modified by Dhillon teaches:
The toy of claim 1/11, wherein the foam inner is comprised of at least one of an open-cell and a closed-cell viscoelastic foam material (Dhillon teaches the use of viscoelastic foam inners, which are either open or closed celled, [0008]-[0009], [0028]).  
Further, Sachs teaches:
A plush toy (Fig. 1-3) comprising: 
an inner form made of compressible viscoelastic or memory foam or stuffing (core 20 formed of compressible synthetic fibers 24, foam pieces 28 or larger foam portions 32 each material known in the art to be repeatedly compressed, Fig. 1-6, page 9 paragraph 2 – page 12 paragraph 2) having an outer surface defining a natural, expanded state when unconstrained (expanded state with core shaped to form a shape, Fig. 1-6), the inner form being convertible from a compressed state to the expanded state, the compressed state being sized 33% or less than the expanded state (compressed into the housing 42 that is approximately 33% the size of the expanded form, Fig. 8-10); and 
a flexible outer cover that closely surrounds the entirety of the outer surface of the inner form (flexible skin 16 matches the shape of the inner form), the plush toy consisting of the inner form and the outer cover (Fig. 1-6), wherein an inner surface of the outer cover is configured to contact and conform to the outer surface when the inner form is unconstrained and converts toward the expanded state (the outer skin is formed to repeatedly compress and expand with the inner, Fig. 1-6), and 
the foam inner comprising at least one of an open-cell and a closed-cell viscoelastic foam material, and a stuffing separate from the foam inner within the appendage of the outer covering the stuffing is taken from the group consisting of: synthetic stuffing, natural stuffing, compressible foam, wool, polyester fiberfill, feathers, and beads (the separated foam inner would be formed of compressible foam, where core 20 may include polyester stuffing separate or connected fibers 24, separate or connected chunks/lumps of compressible polymer foam 28 (page 11 second paragraph), and/or open-celled resilient urethane memory foam 32 (page 11, last paragraph)).  
It would have been obvious to one having ordinary skill in the art to have specifically formed the viscoelastic foam inner of Jouets and Dhillon to have been open-cell or a closed-cell viscoelastic foam material as a viscoelastic foam inner is generically open or closed cell and open-celled viscoelastic memory foams used in pillow, mattresses, and the like allow air flow in and out of the core easily (page 11, last paragraph – page 12 first paragraph) and this foam is a generally well-known and used compressible inner and in the art as taught by Sachs (pages 9-12, “open-celled resilient compressible polymer material such as urethane foam used in pillow, mattresses (page 11) (aka memory foam)) and that Sachs teaches that other similar materials would be an obvious modification to one of ordinary skill in the art to produce the desired resilient effect.  Further, Dhillon teaches the use of specifically viscoelastic foam as the inner which is known that it is either closed cell or open cell, both of which are used in pillows and mattresses.  Further, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
In Reference to Claim 7-8 and 16-17
Jouets as modified by Dhillon teaches:
The toy of claim 1/11(15(likely should read 16)) as rejected above.
Jouets fails to teach teaches:
A stuffing separate from the inner form within the first appendage of the outer covering and wherein the stuffing is taken from the group consisting of: synthetic stuffing, natural stuffing, compressible foam, wool, polyester fiberfill, feathers, and beads
Further, Sachs teaches:
A plush toy (Fig. 1-3) comprising: 
an inner form made of compressible viscoelastic or memory foam or stuffing (core 20 formed of compressible synthetic fibers 24, foam pieces 28 or larger foam portions 32 each material known in the art to be repeatedly compressed, Fig. 1-6, page 9 paragraph 2 – page 12 paragraph 2) having an outer surface defining a natural, expanded state when unconstrained (expanded state with core shaped to form a shape, Fig. 1-6), the inner form being convertible from a compressed state to the expanded state, the compressed state being sized 33% or less than the expanded state (compressed into the housing 42 that is approximately 33% the size of the expanded form, Fig. 8-10); and 
a flexible outer cover that closely surrounds the entirety of the outer surface of the inner form (flexible skin 16 matches the shape of the inner form), the plush toy consisting of the inner form and the outer cover (Fig. 1-6), wherein an inner surface of the outer cover is configured to contact and conform to the outer surface when the inner form is unconstrained and converts toward the expanded state (the outer skin is formed to repeatedly compress and expand with the inner, Fig. 1-6), and 
the foam inner comprising at least one of an open-cell and a closed-cell viscoelastic foam material, and a stuffing separate from the foam inner within the appendage of the outer covering the stuffing is taken from the group consisting of: synthetic stuffing, natural stuffing, compressible foam, wool, polyester fiberfill, feathers, and beads (the separated foam inner would be formed of compressible foam (core 20 may include polyester stuffing separate or connected fibers 24, separate or connected chunks/lumps of compressible polymer foam 28, and/or open-celled resilient memory foam 32), wherein the core extends into the appendages (page 1 last paragraph – page 2 first paragraph).  
Though Jouets doesn’t specifically teach the inner portion being formed in multiple pieces or in a singular piece to form the body and appendages, it would have been obvious to one of ordinary skill in the art to have formed the inner in one continuous piece or in multiple separate pieces extended into the apertures as this is known and commonly used manufacturing of an inner core as taught by Sachs (page 1-2, 9-12) and in order to make it easier to manufacture or other design choice rationale and as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893) and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179). 
Claims 10 and 19 are rejected under 35 U.S.C. 103a as being unpatentable over Jouets and Dhillon as applied to claim 1/11 above and further in view of Spector US Pat. No. 6,575,807.
In Reference to Claims 10 and 19
Jouets as modified by Dhillon teaches:
The toy of claim 1/11 as rejected above. 
Jouets fails to teach:
A second inner material disposed within the outer covering, wherein the compressible viscoelastic or memory foam material and the second inner material have different natural expansion rates.
Further, Spector teaches:
A plush toy (Fig. 1-3) comprising: 
an inner form made of compressible viscoelastic or memory foam (core 30 formed of compressible foam material known in the art to be repeatedly compressed, Col. 3 lines 32-35) having an outer surface defining a natural, expanded state when unconstrained (expanded state, Fig. 2-3), the inner form being convertible from a compressed state to the expanded state, the compressed state being sized 33% or less than the expanded state (compressed into the housing 12 that is approximately 33% the size of the expanded form, Fig. 1-3); and 
a flexible outer cover that closely surrounds the entirety of the outer surface of the inner form (flexible skin 36 matches the shape of the inner form), the plush toy consisting of the inner form and the outer cover (Fig. 1-3), wherein an inner surface of the outer cover is configured to contact and conform to the outer surface when the inner form is unconstrained and converts toward the expanded state (the outer skin is formed to repeatedly compress and expand with the inner, Fig. 1-3, Col. 3 lines 33-47), and 
including a second inner material disposed within the outer covering, wherein the inner form and the second inner material have different natural expansion rates (Spector: the core may include a second inner material with different expansion rates, Col. 1 lines 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jouets to have formed the inner with two different expansion rated portions in order to allow different portions of the body to change at different rates forming a dynamic action making them more interesting as taught by Spector (Col. 3 lines 33-67, Col. 2 lines 5-16).
Claims 9 and 18 are rejected under 35 U.S.C. 103a as being unpatentable over Jouets and Dhillon as applied to claim 1/11 above and further in view of Ryan US Pat. No. 3,354,578.
In Reference to Claim 9/18
Jouets as modified by Dhillon teaches:
The toy of claim 1/11, wherein at least a portion of the inner surface of the outer covering is fixed with the outer surface of the foam inner (the foam inner is held within the flexible outer and therefore is essentially fixed therein).  
Though Jouets or Dhillon doesn’t specifically teach the inner portion being fixed or attached to the flexible outer covering, it would have been obvious to one of ordinary skill in the art to have formed the inner attached to the flexible outer covering to form a connected piece as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Further, Ryan teaches:
A plush toy (Fig. 1-3) comprising: 
an inner form made of compressible viscoelastic or memory foam having a shape of a character with appendages (resilient core 12/13/25, Fig. 1-7); and 
a flexible outer cover that closely surrounds the entirety of the outer surface of the inner form, the plush toy consisting of the inner form and the outer cover, wherein an inner surface of the outer cover is configured to contact and conform to the outer surface when the inner form is unconstrained and converts toward the expanded state, wherein the cover is fixed with the foam inner (the outer skin 24 is formed to constantly compress the core where adhesive 15 fixes the cover to the core, Fig. 1-7, col. 3 lines 1-16, 39 – col. 4 line 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jouets to have formed the inner to be fixed with the cover in order to ensure the core does not shift within the cover as taught by Ryan (page 3 lines 1-16).
Claim 20 is rejected under 35 U.S.C. 103a as being unpatentable over Jouets and Dhillon as applied to claim 11 above and further in view of Meyer US Pat. No. 4,936,460.
In Reference to Claim 20
Jouets as modified by Dhillon teaches:
The toy of claim 11 as rejected above. 
Jouets fails to teach:
A package having at least one open side though which the plush toy traverses when compressed to substantially fill an interior space of the package, whereby when the plush toy is compressed and contained within the package, upon opening of the at least one oen side plush toy expands out of the at least one open side of the package, and when removed completely from the package the plush toy expands to the second shape defined by the outer covering.   
Meyer teaches:
A similar compressible plush toy having a foam inner and a flexible outer covering and including a package having at least one open side though which the toy traverses when compressed to substantially fill an interior space of the package, whereby when the toy is compressed and contained within the package, upon opening of the at least one oen side the toy expands out of the at least one open side of the package, and when removed completely from the package the toy expands to the second shape defined by the outer covering (toy 12 is inserted in package 14 between panels 151/b which are subsequently closed around the toy and air is removed to compress and contain the toy therein, Col. 2 lines 22-37, Fig. 1, 2, 5 and is opened at one end which allows the toy to expand out of that side and expand to its natural size and shape, Fig. 1-4, Col. 3 lines 1-8).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jouets to have formed the toy to have further included a package in order to allow the toy to be stored in a smaller footprint or allow the toy to be expanded upon opening the package making it more fun and interactive for the user to enjoy as taught by Meyer (Col. 1 lines 10-23).
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 7/23/2021, with respect to the rejection(s) of claim(s) 1-20 under 103 (Meyer/Dhillon) have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jouets and Dhillon.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, EP 0206500 (Sachs) teaches another similar compressible thermoplastic or resilient compressible polymer foam (recovered polyurethane) (open cell, pg. 14) inner flexible fabric outer plush toy that appear to meet the independent claim limitations.  Further, Alves (2015/0290546) also teaches a compressible plush toy having an outer fabric cover and a viscoelastic foam inner which lends further support to one of ordinary skill in the art that viscoelastic foam is a known and commonly used compressible and resilient inner in the art.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711